Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665251 B1 Wood, III; David Alvra et al. (hereinafter Wood) in view of US 20020007237 A1 Phung, Tam A.  et al. (hereinafter Phung) and further in view of US 20130046432 A1 Edwards; Ryan M. et al (hereinafter Edwards).
 	Re claims 1, 11, and 19, Wood teaches
1. A vehicle, comprising: 
an engine; at least one microphone directed to the engine to sense audio signals including sound emitting from the engine; (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

Wood fails to teach:
an artificial neural network configured to analyze the audio signals to generate a result; and (Phung 0048 0064)
…based on the result from the artificial neural network analyzing the audio signals. (Phung 0048 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to incorporate the above claim limitations as taught by Phung to allow for enhanced training of Wood to include AI and neural network concepts for better prediction of future engine sound problems, thereby improving reliability of Wood.

The combination fails to teach:
at least one processor configured to generate a suggestion for a maintenance service of the engine… (Edwards 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  

	Re claims 2 and 12, Wood teaches
2. The vehicle of claim 1, wherein the result includes an identification of an engine problem determined from the sound emitting from the engine. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

	Re claim 3, Wood teaches
3. The vehicle of claim 1, wherein the result includes a classification of whether engine operations are normal. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

	Re claims 4 and 13, Wood teaches
4. The vehicle of claim 3, wherein the artificial neural network is trained to recognize patterns of audio signals during a time period in which engine operations of the vehicle is considered to be normal. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)


	Re claim 6, Wood teaches
6. The vehicle of claim 1, further comprising: a data storage device configured to store model data of the artificial neural network and compute the result based on the model data stored in the data storage device and inputs to the artificial neural network received from the at least one processor.(col 16 line 22 to col 16 line 6)
Wood fails to teach:
an artificial neural network (Phung 0048 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to incorporate the above claim limitations as taught by Phung to allow for enhanced training of Wood to include AI and neural network concepts for better prediction of future engine sound problems, thereby improving reliability of Wood.

	Re claim 7, Wood teaches
7. The vehicle of claim 6, wherein the at least one processor is configured to generate the inputs based on the audio signals. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

	Re claim 8, Wood teaches
8. The vehicle of claim 6, wherein the inputs include data representing the audio signals. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

	Re claim 9, Wood teaches
9. The vehicle of claim 8, wherein the inputs to the artificial neural network for generation of the result further include operation signals of the vehicle. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)
Wood fails to teach:
an artificial neural network (Phung 0048 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to incorporate the above claim limitations as taught by Phung to allow for enhanced training of Wood to include AI and neural network concepts for better prediction of future engine sound problems, thereby improving reliability of Wood.

	Re claim 10, Wood teaches
10. The vehicle of claim 9, wherein the data storage device is configured to store data representing the audio signals when the result indicates abnormal engine operations. (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)

	Re claim 14, Wood fails to teach
14. The method of claim 11, further comprising: presenting the suggestion in an infotainment system of the vehicle. (Edwards 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  

	Re claim 15, Wood fails to teach
15. The method of claim 11, further comprising: in response to a classification that the audio signals are abnormal, transmitting the data representing the audio signals to a maintenance service facility. (Edwards 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  


Re claim 16, Wood fails to teach16. The method of claim 15, further comprising: communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion. (Edwards user schedules visit 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  

Re claim 17 Wood teaches
17. The method of claim 11, further comprising: in response to a classification that the audio signals are abnormal, storing the data representing the audio signals in non-volatile memory of a data storage device configured on the vehicle; and (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)
The combination fails to teach:
providing a maintenance service facility with the data representing the audio signal during the maintenance service.
 (Edwards 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  

	Re claim 18, Wood teaches
… an engine problem diagnosed in the maintenance service (abnormal sounds detection from engine with microphone, trained with normal sound for the time prior, col lines 10-17, col 2 line 54 to col 3 line 8)
Wood fails to teach 18. The method of claim 17, further comprising: training the artificial neural network to predict, based on the data representing the audio signals… (Phung 0048 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to incorporate the above claim limitations as taught by Phung to allow for enhanced training of Wood to include AI and neural network concepts for better prediction of future engine sound problems, thereby improving reliability of Wood.


20. The non-transitory computer storage medium of claim 19, wherein the method further comprises: 
in response to a classification that the audio signals are abnormal, storing the data representing the audio signals in non-volatile memory of a data storage device configured on the vehicle; and 
Wood fails to teach:
wherein the server trains the artificial neural network to predict, based on the data representing the audio signals… (Phung 0048 0064)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to incorporate the above claim limitations as taught by Phung to allow for enhanced training of Wood to include AI and neural network concepts for better prediction of future engine sound problems, thereby improving reliability of Wood.

The combination fails to teach:
providing a maintenance service facility with the data representing the audio signal during the maintenance service; (Edwards 0012 0014 0015 fig. 2)
wherein the data representing the audio signal is transmitted from the maintenance service facility to a server; and (Edwards 0012 0014 0015 fig. 2)
…an engine problem diagnosed in the maintenance service.… (Edwards 0012 0014 0015 fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung to incorporate the above claim limitations as taught by Edwards to allow for not only a notification of engine problems after a diagnostics check but also a notification and linking to a vehicle service facility which the user can choose, thereby saving time and reducing user error, which improves the combination to also learn diagnostics as well as services needed for the vehicle.  

1.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665251 B1	 Wood, III; David Alvra et al. (hereinafter Wood) in view of US 20020007237 A1 Phung, Tam A.  et al. (hereinafter Phung) and further in view of US 20130046432 A1 Edwards; Ryan M. et al (hereinafter Edwards) and RUCKAUER; Bodo et al.	US 20190122110 A1 (hereinafter RUCKAUER).
Re claim 5, the combination fails to teach
5. The vehicle of claim 4, wherein the artificial neural network is a spiking neural network. (RUCKAUER 0058)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood in view of Phung and Edwards to incorporate the above claim limitations as taught by RUCKAUER to allow for swapping a traditional NN with an SNN for the same functional results without any further complexity or improvement, such that an SNN may be more suitable than an NN pending the environment of data e.g. low noise with ambience, but not necessarily better per se.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110009107 A1	Guba; Robert William et al.
Engine diagnostics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov